Exhibit 10.26

 

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

By and Between

 

Segue Software, Inc.

 

and

 

The Investors

 

as defined herein

 

Dated as of October 21, 2003

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of October 21,
2003, by and among Segue Software, Inc., a Delaware corporation (the “Company”),
S-7 Associates, LLC (the “Series B Investor”) and Dr. Howard L. Morgan (the
“Additional Investor” and together with the Series B Investor, the “Investors”).

 

WHEREAS, the Company and the Series B Investor entered into a registration
rights agreement (the “Original Agreement”), dated as of March 22, 2002, in
connection with the Series B Investor’s purchase of 666,667 shares of Series B
Preferred Stock of the Company for an aggregate purchase price of $2,000,000;

 

WHEREAS, the parties to this Agreement are simultaneously entering into a
certain Series C Stock Purchase Agreement, dated as of the date hereof (the
“Purchase Agreement”), whereby the Investors have agreed to purchase securities
from the Company for an aggregate purchase price of $500,001;

 

WHEREAS, the Company and the Series B Investor desire to amend and restate the
Original Agreement in connection with the transactions contemplated by the
Purchase Agreement; and

 

WHEREAS, the execution of this Agreement is a condition precedent to the
purchase by the Investors of the securities under the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the premises, as an inducement to the
Investors to consummate the transactions contemplated by the Purchase Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Series B Investor hereby amend
and restate the Original Agreement in its entirety and the Investors and the
Company agree with each other as follows:

 

1.                                       Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
respective meanings:

 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency administering the Securities Act and the Exchange Act at
the time.

 

“Common Stock” means the Common Stock and any other common equity securities
issued by the Company, and any other shares of stock issued or issuable with
respect thereto (whether by way of a stock dividend or stock split or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

 

--------------------------------------------------------------------------------


 

“Person” means an individual, a corporation, a partnership, a joint venture, a
trust, an unincorporated organization, a limited liability company or
partnership, a government and any agency or political subdivision thereof.

 

“Registrable Securities” means (i) any shares of Common Stock issued or issuable
upon conversion of the Company’s Series C Preferred Stock or Series B Preferred
Stock, and (ii) any other securities issued and issuable with respect to the
shares described in clause (i) above by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization; provided, that any such shares shall
cease to be Registrable Securities when (i) such Registrable Securities have
been disposed of by the holder thereof pursuant to an effective registration
statement under the Securities Act, (ii) such Registrable Securities are
transferred by the holder thereof to any Person pursuant to Rule 144 (or any
successor rule or similar provision then in effect) under the Securities Act,
including a sale pursuant to the provisions of Rule 144(k), or (iii) such
Securities shall have ceased to be outstanding.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

All other capitalized terms not defined herein shall have the meaning set forth
in the Purchase Agreement unless otherwise indicated.

 

2.                                       Demand Registration on Form S-3.

 


(A)                                  AT ANY TIME AFTER THE DATE HEREOF AND PRIOR
TO THE FIFTH ANNIVERSARY OF THE DATE HEREOF, THE HOLDERS OF AT LEAST FIFTY
PERCENT (50%) OF THE REGISTRABLE SECURITIES MAY NOTIFY THE COMPANY THAT THEY
INTEND TO OFFER OR CAUSE TO BE OFFERED FOR PUBLIC SALE ALL OR ANY PORTION OF
THEIR REGISTRABLE SECURITIES IN THE MANNER SPECIFIED IN SUCH REQUEST.  UPON
RECEIPT OF SUCH REQUEST, THE COMPANY SHALL PROMPTLY DELIVER NOTICE OF SUCH
REQUEST TO ALL HOLDERS OF REGISTRABLE SECURITIES, WHO SHALL THEN HAVE THIRTY
(30) DAYS TO NOTIFY THE COMPANY IN WRITING OF THEIR DESIRE TO BE INCLUDED IN
SUCH REGISTRATION.  IF THE REQUEST FOR REGISTRATION CONTEMPLATES AN UNDERWRITTEN
PUBLIC OFFERING, THE COMPANY SHALL STATE SUCH IN THE WRITTEN NOTICE AND IN SUCH
EVENT THE RIGHT OF ANY PERSON TO PARTICIPATE IN SUCH REGISTRATION SHALL BE
CONDITIONED UPON SUCH PERSON’S PARTICIPATION IN SUCH UNDERWRITTEN PUBLIC
OFFERING AND THE INCLUSION OF SUCH PERSON’S REGISTRABLE SECURITIES IN THE
UNDERWRITTEN PUBLIC OFFERING TO THE EXTENT PROVIDED HEREIN.  THE COMPANY WILL
USE ITS REASONABLE EFFORTS TO EFFECT THE REGISTRATION ON FORM S-3 (OR A
COMPARABLE SUCCESSOR FORM) OF ALL REGISTRABLE SECURITIES WHOSE HOLDERS REQUEST
PARTICIPATION IN SUCH REGISTRATION UNDER THE SECURITIES ACT, BUT ONLY TO THE
EXTENT PROVIDED FOR IN THIS AGREEMENT.  THE COMPANY SHALL NOT BE REQUIRED TO
EFFECT REGISTRATION PURSUANT TO A REQUEST UNDER THIS SECTION 2 MORE THAN ONE
TIME.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE COMPANY
SHALL NOT BE OBLIGATED TO FILE A REGISTRATION STATEMENT UNDER THIS SECTION 2: 
(A) IF FORM S-3 IS NOT THEN AVAILABLE FOR THE PROPOSED OFFERING; (B) WITHIN
NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF A REGISTRATION STATEMENT FILED BY
THE COMPANY COVERING A FIRM COMMITMENT UNDERWRITTEN PUBLIC OFFERING IN WHICH THE
HOLDERS OF REGISTRABLE SECURITIES SHALL HAVE BEEN ENTITLED TO JOIN PURSUANT TO
SECTION 4; OR (C) DURING A SUSPENSION PERIOD (AS DEFINED IN SECTION 8(A)).  A
REGISTRATION WILL NOT COUNT AS A

 

2

--------------------------------------------------------------------------------


 

requested registration under this section 2(a) unless and until the registration
statement relating to such registration has been declared effective by the
Commission.


 


(B)                                 IF A REQUESTED REGISTRATION INVOLVES AN
UNDERWRITTEN PUBLIC OFFERING AND THE MANAGING UNDERWRITER OF SUCH OFFERING
DETERMINES IN GOOD FAITH THAT THE NUMBER OF SECURITIES SOUGHT TO BE OFFERED
SHOULD BE LIMITED DUE TO MARKET CONDITIONS, THEN THE NUMBER OF SECURITIES TO BE
INCLUDED IN SUCH UNDERWRITTEN PUBLIC OFFERING SHALL BE REDUCED TO A NUMBER
DEEMED SATISFACTORY BY SUCH MANAGING UNDERWRITER; PROVIDED, THAT THE SHARES TO
BE EXCLUDED SHALL BE DETERMINED IN THE FOLLOWING ORDER OF PRIORITY:  (I) PERSONS
NOT HAVING ANY CONTRACTUAL OR OTHER RIGHT TO INCLUDE SUCH SECURITIES IN THE
REGISTRATION STATEMENT, (II) SECURITIES HELD BY ANY OTHER PERSONS (OTHER THAN
THE HOLDERS OF REGISTRABLE SECURITIES) HAVING A CONTRACTUAL, INCIDENTAL “PIGGY
BACK” RIGHT TO INCLUDE SUCH SECURITIES IN THE REGISTRATION STATEMENT, (III)
SECURITIES TO BE REGISTERED BY THE COMPANY PURSUANT TO SUCH REGISTRATION
STATEMENT, (IV) REGISTRABLE SECURITIES OF HOLDERS WHO DID NOT MAKE THE ORIGINAL
REQUEST FOR REGISTRATION AND, IF NECESSARY, (V) REGISTRABLE SECURITIES OF
HOLDERS WHO REQUESTED SUCH REGISTRATION PURSUANT TO SECTION 2(A).  IF THERE IS A
REDUCTION OF THE NUMBER OF REGISTRABLE SECURITIES PURSUANT TO CLAUSES (IV) OR
(V), SUCH REDUCTION SHALL BE MADE ON A PRO RATA BASIS (BASED UPON THE AGGREGATE
NUMBER OF REGISTRABLE SECURITIES HELD BY SUCH HOLDERS).


 


(C)                                  WITH RESPECT TO A REQUEST FOR REGISTRATION
PURSUANT TO SECTION 2(A) WHICH IS FOR AN UNDERWRITTEN PUBLIC OFFERING, THE
MANAGING UNDERWRITER SHALL BE CHOSEN BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING (WHICH APPROVAL WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  THE COMPANY MAY NOT CAUSE ANY OTHER
REGISTRATION OF SECURITIES FOR SALE FOR ITS OWN ACCOUNT (OTHER THAN A
REGISTRATION EFFECTED SOLELY TO IMPLEMENT AN EMPLOYEE BENEFIT PLAN OR A
TRANSACTION TO WHICH RULE 145 OF THE SECURITIES ACT IS APPLICABLE) TO BECOME
EFFECTIVE WITHIN NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE OF ANY
REGISTRATION REQUIRED PURSUANT TO THIS SECTION 2.


 

3.                                       Piggyback Registration.

 

If the Company at any time proposes to register any of its securities under the
Securities Act for sale to the public (except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public), each such time it will give
written notice at the applicable address of record to each holder of Registrable
Securities of its intention to do so.  Upon the written request of any of such
holders, given within twenty (20) days after receipt by such Person of such
notice, the Company will, subject to the limits contained in this Section 3, use
its reasonable efforts to cause all such Registrable Securities of said
requesting holders to be registered under the Securities Act and qualified for
sale under any state blue sky law, all to the extent required to permit such
sale or other disposition of said Registrable Securities; provided, however,
that if the Company is advised in writing by any managing underwriter of the
Company’s securities being offered in a public offering pursuant to such
registration statement that the amount to be sold by persons other than the
Company (collectively, “Selling Stockholders”) is greater than the amount which
can be offered without adversely affecting the offering, the Company may reduce
the amount offered for the accounts of Selling Stockholders (including such
holders of Registrable Securities) to a number deemed satisfactory by such
managing underwriter; and provided further, that any shares to be excluded shall
be determined in the following order of priority:  (i)

 

3

--------------------------------------------------------------------------------


 

securities held by any Persons not having any such contractual, incidental
registration rights, (ii) securities held by any Persons having contractual,
incidental registration rights pursuant to an agreement which is not this
Agreement and (iii) the Registrable Securities sought to be included by the
holders thereof as determined on a pro rata basis (based upon the aggregate
number of Registrable Securities held by such holders).

 

4.                                       Registration Procedures.

 

If and whenever the Company is required by the provisions of this Agreement to
use its reasonable efforts to promptly effect the registration of any of its
securities under the Securities Act, the Company will:

 


(A)                                  USE ITS REASONABLE EFFORTS TO PREPARE AND
FILE WITH THE COMMISSION A REGISTRATION STATEMENT ON THE APPROPRIATE FORM UNDER
THE SECURITIES ACT WITH RESPECT TO SUCH SECURITIES, WHICH FORM SHALL COMPLY AS
TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM
AND INCLUDE ALL FINANCIAL STATEMENTS REQUIRED BY THE COMMISSION TO BE FILED
THEREWITH, AND USE ITS REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT
TO BECOME AND REMAIN EFFECTIVE FOR 90 DAYS OR UNTIL THE COMPLETION OF THE
PROPOSED OFFERING, WHICHEVER IS EARLIER; PROVIDED, THAT SUCH 90-DAY PERIOD SHALL
BE EXTENDED FOR A PERIOD OF TIME EQUAL TO THE PERIOD THE SELLING HOLDERS REFRAIN
FROM SELLING REGISTRABLE SECURITIES PURSUANT TO SECTION 8.


 


(B)                                 USE ITS REASONABLE BEST EFFORTS TO PREPARE
AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE PERIOD AS
SPECIFIED IN SECTION 4(B) AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES
ACT WITH RESPECT TO THE SALE OR OTHER DISPOSITION OF ALL SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT WHENEVER THE SELLER OR SELLERS OF SUCH SECURITIES
SHALL DESIRE TO SELL OR OTHERWISE DISPOSE OF THE SAME, BUT ONLY TO THE EXTENT
PROVIDED IN THIS AGREEMENT;


 


(C)                                  FURNISH TO EACH SELLING HOLDER AND THE
UNDERWRITERS, IF ANY, SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT, ANY
AMENDMENTS THERETO, ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN, THE
PROSPECTUS, INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS SUCH SELLING
HOLDER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE PUBLIC SALE OR OTHER
DISPOSITION OF THE SECURITIES OWNED BY SUCH SELLING HOLDER;


 


(D)                                 USE ITS REASONABLE EFFORTS TO REGISTER OR
QUALIFY THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR STATE BLUE SKY LAWS OF SUCH JURISDICTIONS AS EACH SELLING HOLDER
SHALL REQUEST, AND TO DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
NECESSARY UNDER SUCH SECURITIES OR BLUE SKY LAWS TO ENABLE SUCH SELLING HOLDER
TO CONSUMMATE THE PUBLIC SALE OR OTHER DISPOSITION IN SUCH JURISDICTIONS OF THE
SECURITIES OWNED BY SUCH SELLING HOLDER, EXCEPT THAT THE COMPANY SHALL NOT FOR
ANY SUCH PURPOSE BE REQUIRED TO QUALIFY TO DO BUSINESS AS A FOREIGN CORPORATION
IN ANY JURISDICTION WHEREIN IT IS NOT SO QUALIFIED;


 


(E)                                  WITHIN A REASONABLE TIME BEFORE THE FILING
OF THE REGISTRATION STATEMENT OR PROSPECTUS OR AMENDMENTS OR SUPPLEMENTS THERETO
WITH THE COMMISSION, FURNISH TO COUNSEL SELECTED BY THE HOLDERS OF REGISTRABLE
SECURITIES COPIES OF SUCH DOCUMENTS PROPOSED TO BE FILED;

 

4

--------------------------------------------------------------------------------


 


(F)                                    PROMPTLY NOTIFY EACH SELLING HOLDER OF
REGISTRABLE SECURITIES, SUCH SELLING HOLDER’S COUNSEL AND ANY UNDERWRITER OF THE
HAPPENING OF ANY EVENT WHICH MAKES ANY STATEMENT MADE IN THE REGISTRATION
STATEMENT OR RELATED PROSPECTUS UNTRUE OR WHICH REQUIRES THE MAKING OF ANY
CHANGES IN SUCH REGISTRATION STATEMENT OR PROSPECTUS SO THAT THEY WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING;
AND, SUBJECT TO SECTION 8, AS PROMPTLY AS PRACTICABLE THEREAFTER, PREPARE AND
FILE WITH THE COMMISSION AND FURNISH A SUPPLEMENT OR AMENDMENT TO SUCH
PROSPECTUS SO THAT, AS THEREAFTER DELIVERABLE TO THE PURCHASERS OF SUCH
REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;


 


(G)                                 USE ITS REASONABLE EFFORTS TO PREVENT THE
ISSUANCE OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT, AND IF ONE IS ISSUED USE ITS REASONABLE EFFORTS TO OBTAIN THE
WITHDRAWAL OF ANY SUCH ORDER;


 


(H)                                 IF REQUESTED BY THE MANAGING UNDERWRITER OR
UNDERWRITERS (IF ANY), ANY SELLING HOLDER, OR SUCH SELLING HOLDER’S COUNSEL,
PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS SUCH PERSON REQUESTS TO BE INCLUDED THEREIN WITH RESPECT TO THE
SECURITIES BEING SOLD BY SUCH SELLING HOLDER TO SUCH UNDERWRITER OR
UNDERWRITERS, THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITER OR
UNDERWRITERS AND WITH RESPECT TO ANY OTHER TERMS OF AN UNDERWRITTEN OFFERING OF
THE SECURITIES TO BE SOLD IN SUCH OFFERING, AND PROMPTLY MAKE ALL REQUIRED
FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;


 


(I)                                     MAKE AVAILABLE TO EACH SELLING HOLDER,
ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO A REGISTRATION
STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT OR REPRESENTATIVE
RETAINED BY ANY SUCH SELLING HOLDER OR UNDERWRITER (COLLECTIVELY, THE
“INSPECTORS”), ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS
AND PROPERTIES OF THE COMPANY, AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM
TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY, AND CAUSE THE COMPANY’S
OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION REASONABLY REQUESTED
BY ANY SUCH INSPECTOR IN CONNECTION WITH SUCH REGISTRATION STATEMENT;


 


(J)                                     ENTER INTO ANY REASONABLE UNDERWRITING
AGREEMENT REQUIRED BY THE PROPOSED UNDERWRITER(S) FOR THE SELLING HOLDERS, IF
ANY;


 


(K)                                  CAUSE THE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT TO BE LISTED ON THE SECURITIES EXCHANGE OR QUOTED ON THE
QUOTATION SYSTEM ON WHICH THE COMMON STOCK OF THE COMPANY IS THEN LISTED OR
QUOTED; AND


 


(L)                                     DURING THE PERIOD WHEN THE PROSPECTUS IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, FILE ALL DOCUMENTS REQUIRED
TO BE FILED WITH THE COMMISSION PURSUANT TO SECTIONS 13(A), 13(C), 14, OR 15(D)
OF THE EXCHANGE ACT.

 

5

--------------------------------------------------------------------------------


 

5.                                       Expenses.

 

All expenses incurred by the Company or the holders of Registrable Securities in
effecting the registrations provided for in Sections 2 and 3, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, and one counsel for the holders
participating in such registration as a group (selected by a majority in
interest of the holders of Registrable Securities who participate in the
registration), underwriting expenses (other than fees, commissions or
discounts), expenses of any audits incident to or required by any such
registration and expenses of complying with the securities or blue sky laws of
any jurisdictions (all of such expenses referred to as “Registration Expenses”),
shall be paid by the Company.

 

6.                                       Indemnification.

 


(A)                                  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH SELLING HOLDER OF REGISTRABLE SECURITIES, EACH UNDERWRITER (AS
DEFINED IN THE SECURITIES ACT), AND DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF
ANY OF THEM, AND EACH OTHER PERSON WHO PARTICIPATES IN THE OFFERING OF SUCH
SECURITIES AND EACH OTHER PERSON, IF ANY, WHO CONTROLS (WITHIN THE MEANING OF
THE SECURITIES ACT) SUCH SELLER, UNDERWRITER OR PARTICIPATING PERSON
(INDIVIDUALLY AND COLLECTIVELY, THE “INDEMNIFIED PERSON”) AGAINST ANY LOSSES,
CLAIMS, DAMAGES, EXPENSES OR LIABILITIES (COLLECTIVELY, THE “LIABILITY”), JOINT
OR SEVERAL, TO WHICH SUCH INDEMNIFIED PERSON MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR ANY OTHER STATUTE OR AT COMMON LAW, INSOFAR AS SUCH LIABILITY
(OR ACTION IN RESPECT THEREOF) ARISES OUT OF OR IS BASED UPON (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED, ON THE
EFFECTIVE DATE THEREOF, IN ANY REGISTRATION STATEMENT UNDER WHICH SUCH
SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT, ANY PRELIMINARY PROSPECTUS
OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO,
OR (II) ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, OR (III) ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT, ANY
STATE SECURITIES OR “BLUE SKY” LAWS OR ANY SALE OR REGULATION THEREUNDER IN
CONNECTION WITH SUCH REGISTRATION.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6(D), THE COMPANY SHALL REIMBURSE EACH SUCH INDEMNIFIED PERSON IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LIABILITY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE TO ANY INDEMNIFIED PERSON IN ANY
SUCH CASE TO THE EXTENT THAT ANY SUCH LIABILITY ARISES OUT OF OR IS BASED UPON
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
MADE IN SUCH REGISTRATION STATEMENT, PRELIMINARY OR FINAL PROSPECTUS, OR
AMENDMENT OR SUPPLEMENT THERETO IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION FURNISHED IN WRITING TO THE COMPANY BY SUCH PERSON SPECIFICALLY FOR
USE THEREIN; AND PROVIDED FURTHER, THAT THE COMPANY SHALL NOT BE REQUIRED TO
INDEMNIFY ANY PERSON AGAINST ANY LIABILITY ARISING FROM ANY UNTRUE OR MISLEADING
STATEMENT OR OMISSION CONTAINED IN ANY PRELIMINARY PROSPECTUS IF SUCH DEFICIENCY
IS CORRECTED IN THE FINAL PROSPECTUS OR FOR ANY LIABILITY WHICH ARISES OUT OF
THE FAILURE OF ANY PERSON TO DELIVER A PROSPECTUS AS REQUIRED BY THE SECURITIES
ACT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED
PERSON AND SHALL SURVIVE TRANSFER OF SUCH SECURITIES BY SUCH SELLER.


 


(B)                                 EACH HOLDER OF ANY SECURITIES INCLUDED IN
SUCH REGISTRATION BEING EFFECTED SHALL INDEMNIFY AND HOLD HARMLESS EACH OTHER
SELLING HOLDER OF ANY SECURITIES, THE COMPANY, ITS DIRECTORS AND OFFICERS, EACH
UNDERWRITER AND EACH OTHER PERSON, IF ANY, WHO CONTROLS (WITHIN THE MEANING OF
THE SECURITIES ACT) THE COMPANY OR SUCH UNDERWRITER (INDIVIDUALLY AND
COLLECTIVELY

 

6

--------------------------------------------------------------------------------


 

also the “Indemnified Person”), against any liability, joint or several, to
which any such Indemnified Person may become subject under the Securities Act or
any other statute or at common law, insofar as such liability (or actions in
respect thereof) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of any material fact contained, on the effective date
thereof, in any registration statement under which securities were registered
under the Securities Act at the request of such selling holder, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or (ii) any omission or alleged omission by such selling holder to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in the case of (i) and (ii) to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such registration
statement, preliminary or final prospectus, amendment or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by such selling holder specifically for use therein.  Such selling
holder shall reimburse any Indemnified Person for any legal fees incurred in
investigating or defending any such liability; provided, however, that in no
event shall the liability of any holder for indemnification under this Section 6
in its capacity as a seller of Registrable Securities exceed the lesser of (i)
that proportion of the total of such losses, claims, damages, expenses or
liabilities indemnified against equal to the proportion of the total securities
sold under such registration statement which are being sold by such holder, or
(ii) an amount equal to the proceeds to such holder of the securities sold in
any such registration; and provided further, however, that no selling holder
shall be required to indemnify any Person against any liability arising from any
untrue or misleading statement or omission contained in any preliminary
prospectus if such deficiency is corrected in the final prospectus or for any
liability which arises out of the failure of any Person to deliver a prospectus
as required by the Securities Act.


 


(C)                                  IN THE EVENT THE COMPANY, ANY SELLING
HOLDER OR OTHER PERSON RECEIVES A COMPLAINT, CLAIM OR OTHER NOTICE OF ANY
LIABILITY OR ACTION, GIVING RISE TO A CLAIM FOR INDEMNIFICATION UNDER SECTIONS
6(A) OR (B) ABOVE, THE PERSON CLAIMING INDEMNIFICATION UNDER SUCH PARAGRAPHS
SHALL PROMPTLY NOTIFY THE PERSON AGAINST WHOM INDEMNIFICATION IS SOUGHT OF SUCH
COMPLAINT, NOTICE, CLAIM OR ACTION, AND SUCH INDEMNIFYING PERSON SHALL HAVE THE
RIGHT TO INVESTIGATE AND DEFEND ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION.


 


(D)                                 IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 6 FOR ANY REASON IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE
UNAVAILABLE TO AN INDEMNIFIED PERSON IN RESPECT OF ANY LIABILITY REFERRED TO
THEREIN, THEN EACH INDEMNIFYING PARTY UNDER THIS SECTION 6, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LIABILITY (I) IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY
THE COMPANY, THE SELLING HOLDERS AND THE UNDERWRITERS FROM THE OFFERING OF
REGISTRABLE SECURITIES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS
NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE
RELATIVE FAULT OF THE COMPANY, THE SELLING HOLDERS AND THE UNDERWRITERS IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LIABILITY, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS
RECEIVED BY THE COMPANY, THE SELLING HOLDERS AND THE UNDERWRITERS SHALL BE
DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS THAT THE NET PROCEEDS FROM THE
OFFERING (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE SELLING
HOLDERS AND THE UNDERWRITING DISCOUNT

 

7

--------------------------------------------------------------------------------


 

received by the underwriters, in each case as set forth in the table on the
cover page of the applicable prospectus, bear to the aggregate public offering
price of the securities.  The relative fault of the Company, the selling holders
and the underwriters shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, the selling holders, or the underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.


 

The Company, each selling holder and the underwriters agree that it would not be
just and equitable if contribution to this Section 6 were determined by pro rata
or per capita allocation or by any other method of allocation which does not
take account the equitable considerations referred to in the immediately
preceding paragraph.  In no event, however, shall a selling holder be required
to contribute under this Section 6(d) in excess of the lesser of (i) that
proportion of the total of such liability indemnified against equal to the
proportion of the total Registrable Securities sold under such registration
statement which are being sold by such holder or (ii) the net proceeds received
by such holder from its sale of Registrable Securities under such registration
statement.  No Person found guilty of fraudulent representation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 


(E)                                  THE AMOUNT PAID BY AN INDEMNIFYING PARTY OR
PAYABLE TO AN INDEMNIFIED PERSON AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES,
EXPENSES AND LIABILITIES REFERRED TO IN THIS SECTION 6 SHALL BE DEEMED TO
INCLUDE, SUBJECT TO LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING
OR DEFENDING ANY SUCH ACTION OR CLAIM, PAYABLE AS THE SAME ARE INCURRED.  THE
INDEMNIFICATION AND CONTRIBUTION PROVIDED FOR IN THIS SECTION 6 WILL REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
THE INDEMNIFIED PARTIES OR ANY OTHER OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
CONTROLLING PERSON OF THE INDEMNIFIED PARTIES.  NO INDEMNIFYING PARTY, IN THE
DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL ENTER INTO A CONSENT OR ENTRY OF
ANY JUDGMENT OR ENTER INTO A SETTLEMENT WITHOUT THE CONSENT OF THE INDEMNIFIED
PERSON, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 

7.                                       Amendments.

 

The provisions of this Agreement may be amended, and the Company may take any
action herein prohibited or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
holders of at least a majority of the Registrable Securities. For the purposes
of this Agreement and all agreements executed pursuant hereto, no course of
dealing between or among any of the parties hereto and no delay on the part of
any party hereto in exercising any rights hereunder or thereunder shall operate
as a waiver of the rights hereof and thereof.

 

8.                                       Suspension Period.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT, THE COMPANY’S OBLIGATION UNDER THIS AGREEMENT TO
USE REASONABLE EFFORTS TO CAUSE A REGISTRATION STATEMENT TO BE MADE OR TO BECOME
EFFECTIVE OR TO AMEND OR SUPPLEMENT A REGISTRATION STATEMENT

 

8

--------------------------------------------------------------------------------


 

shall be suspended during any period in which a transaction or occurrence (a
“Suspension Event”) would require additional disclosure of material information
by the Company in the registration statement (such period being hereinafter
referred to as a “Suspension Period”) that would make it inadvisable to cause
the registration statement to be made or to become effective or to amend or
supplement the registration statement, but in no event will the Suspension
Period exceed ninety (90) days.  In the event any holder of Registrable
Securities requests registration during a Suspension Event, the Company shall
notify the Holder of the existence of such Suspension Event.


 


(B)                                 FOLLOWING THE EFFECTIVENESS OF A COMPANY
REGISTRATION STATEMENT, THE HOLDERS OF REGISTRABLE SECURITIES AGREE THAT THEY
WILL NOT EFFECT ANY SALES OF THE REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT AT ANY TIME AFTER THEY HAVE RECEIVED NOTICE FROM THE
COMPANY TO SUSPEND SALES (I) AS A RESULT OF AND DURING A SUSPENSION PERIOD OR
(II) FOR A REASONABLE TIME SO THAT THE COMPANY MAY CORRECT OR UPDATE THE
REGISTRATION STATEMENT PURSUANT TO SECTION 4(F).  THE HOLDERS OF REGISTRABLE
SECURITIES MAY RECOMMENCE EFFECTING SALES OF THE REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT FOLLOWING FURTHER NOTICE TO SUCH EFFECT FROM THE
COMPANY.


 

9.                                       Market Stand-Off.

 

Each holder of Registrable Securities agrees if requested by the Company and an
underwriter in connection with any public offering of the Company, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any shares
held by it for such period, not to exceed ninety (90) days following the
effective date of the relevant registration statement, as may be specified by
the Company or such underwriter.

 

10.                                 Transferability of Registration Rights.

 

The registration rights set forth in this Agreement are transferable to each
transferee of Registrable Securities; provided, that each subsequent holder of
Registrable Securities must consent in writing to be bound by the terms and
conditions of this Agreement in order to acquire the rights granted pursuant to
this Agreement.

 

11.                                 Grant of Additional Registration Rights.

 

Other than permitted transferees of Registrable Securities under Section 10, the
Company shall not, without the prior written consent of holders of at least a
majority of the Registrable Securities, (a) allow purchasers of the Company’s
securities to become a party to this Agreement or (b) grant any other
registration rights other than any incidental or so called piggyback
registration rights to any third parties that are not inconsistent with the
terms of this Agreement.

 

12.                                 Miscellaneous.

 


(A)                                  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS
AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING AND MAILED
(BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID), TELEGRAPHED,
SENT BY EXPRESS OVERNIGHT COURIER SERVICE OR ELECTRONIC FACSIMILE

 

9

--------------------------------------------------------------------------------


 

transmission (with a copy by mail), or delivered to the applicable party at the
addresses indicated in the Purchase Agreement or, in the case of a transferee
holder, at the address of such holder as set forth in the books of the Company
or at such other address as shall be designated by such Person in a written
notice to other parties complying as to delivery with the terms of this
subsection (a).  All such notices, requests, demands and other communications
shall, when mailed, telegraphed or sent, respectively, be effective (i) two days
after being deposited in the mails, (ii) one day after being delivered to the
telegraph company or deposited with the express overnight courier service or
(iii) upon receipt, if sent by electronic facsimile transmission.


 


(B)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.


 


(C)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(D)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, SUCH
ILLEGALITY, INVALIDITY OR UNENFORCEABILITY SHALL ATTACH ONLY TO SUCH PROVISION
AND SHALL NOT IN ANY MANNER AFFECT OR RENDER ILLEGAL, INVALID OR UNENFORCEABLE
ANY OTHER PROVISION OF THIS AGREEMENT, AND THIS AGREEMENT SHALL BE CARRIED OUT
AS IF ANY SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION WERE NOT CONTAINED
HEREIN.


 


(E)                                                                                 
INTEGRATION.  THIS AGREEMENT, INCLUDING THE EXHIBITS, DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN OR THEREIN, CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.

 

 

COMPANY:

 

 

 

SEGUE SOFTWARE, INC.

 

 

 

By:

/s/Joseph Krivickas

 

 

 

Joseph Krivickas

 

 

President and Chief Executive Officer

 

 

 

 

 

INVESTOR:

 

 

 

S-7 ASSOCIATES, LLC

 

 

 

By:

/s/James H. Simons

 

 

 

James H. Simons

 

 

Managing Member

 

 

 

 

 

 

 

/s/Dr. Howard L. Morgan

 

Name: Dr. Howard L. Morgan

 

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 

11

--------------------------------------------------------------------------------